



COURT OF APPEAL FOR ONTARIO

CITATION:
    Policelli Estate v. Zita, 2014 ONCA 810

DATE: 20141117

DOCKET: C58594

Hoy A.C.J.O., Epstein and Hourigan JJ.A.

BETWEEN

Maria Rinaldi in her
    capacity as Estate Trustee of the

Estate of Caterina
    Policelli, deceased

Applicant (Respondent)

and

Philip Zita
, Nicholas Policelli, Leonardo Policelli,
    Philip Policelli,

Anna Rinaldi and
    Concetta Rinaldi

Respondents (
Appellant
)

AND BETWEEN

Philip Zita

Applicant by Counter-Application

(Appellant)

and

Maria Rinaldi in her capacity as the proposed Estate Trustee of

the Estate of Caterina Policelli, deceased
, Nicholas
    Policelli, Leonardo

Policelli, Philip
    Policelli, Anna Rinaldi and Concetta Rinaldi

Respondent by Counter-Application

(
Respondent
)

J. David Sloan, for the appellant

David J. McGhee, for the respondent

Heard and released orally: November 6, 2014

On appeal from the order of Justice Herman J. Wilton-Siegel
    of the Superior Court of Justice, dated March 11, 2014.

ENDORSEMENT

[1]

When Caterina Policelli died, she bequeathed to her son, Philip
    Policelli, a life interest in her house. Before the application judge, the
    appellant, Philip Zita, a judgment creditor of Mr. Policelli, sought various
    forms of relief for the purpose of securing an interest in the house.

[2]

The application judge dismissed the appellants claims describing them
    as an effort to have the court rewrite the will to provide that Mr. Policelli
    is entitled to the property and then to have the court appoint an equitable
    receiver of the property. The court has no authority to override the testators
    wishes in this manner in the present circumstances.

[3]

We agree.

[4]

For the appellant to have a claim against the house, he had to
    demonstrate that Mr. Policelli was given a proprietary interest in the home, or
    that he was a creditor of Ms. Policelli. If the first factor were present, the
    appellant may have been able to claim an equitable interest in the home based
    on his judgment. If the second factor were present, the appellant may have been
    able to resort to the
Fraudulent Conveyances Act
to prevent the
    deceased from avoiding her creditors. However, Mr. Policelli was only given a
    life interest in the home.  The will did not grant Mr. Policelli a right to the
    house itself.  Therefore, the appellant can have no higher right.

[5]

Since Ms. Policelli was never indebted to the appellant, the disposition
    of her estate cannot constitute a fraudulent assignment. The appellant is not a
    creditor or other within the meaning within s. 2 of the
Fraudulent
    Conveyances Act
.

[6]

The appellants proposed fresh evidence about the deceaseds facility in
    English is not relevant to the issues in this appeal and will not be admitted.

[7]

In the end, we conclude that no miscarriage of justice transpired in this
    case. Simply put, Mr. Policellis interest in the house; namely, his right to
    use it, is beyond the appellants reach.

[8]

Finally we see no reason to interfere with the costs award. The
    application judges determination of costs attracts significant deference.
    While the award is high, we see no error in principle and have no reason to
    conclude that the award is plainly wrong.

[9]

For these reasons, the appeal from the dismissal of the appellants
    claims in relation to the house, is dismissed. While leave to appeal costs is
    granted, we would dismiss the costs appeal.

[10]

Costs
    of the appeal are payable by the appellant fixed in the amount of $8000,
    inclusive of taxes and disbursements.

Alexandra Hoy A.C.J.O.

Gloria Epstein J.A.

C.W. Hourigan J.A.


